Citation Nr: 0807373	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left foot 
disability.  

4.  Entitlement to a compensable evaluation for scar, shell 
fragment wound, right foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel

INTRODUCTION

The veteran had active service from October 1968 to June 
1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an Informal Hearing Presentation dated November 2006, the 
veteran's representative, on the veteran's behalf, raises 
claims of entitlement to service connection for a left leg 
disability (current appeal involves left foot only), 
including as secondary to a service-connected right ankle 
disability, and entitlement to an increased evaluation for a 
service-connected right ankle disability.  The Board refers 
these claims to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss, tinnitus, and a left foot condition.  
Additional action is necessary before the Board decides these 
claims.  He is also seeking an increased evaluation for a 
scar of the right foot.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the veteran's service connection 
cla
ims 
are 
nec
ess
ary
. 

In the November 2006 Informal Hearing Presentation, the 
vet
era
n's 
rep
res
ent
ati
ve
requests VA examinations in support of the veteran's hearing 
los
s 
and 
tin
nit
us
claims.  He asserts that the veteran developed these 
dis
abi
lit
ies 
in 
ser
vic
e 
sec
ond
ary
to noise exposure from gunfire.  As alleged, the veteran's 
ser
vic
e 
per
son
nel 
rec
ord
s
establish that the veteran served in Vietnam and had a 
mil
ita
ry 
occ
upa
tio
nal
specialty of light weapons infantry, the duties of which 
lik
ely 
exp
ose
d 
him 
to 
a
significant amount of noise.  In addition, post-service 
tre
atm
ent 
rec
ord
s 
sho
w a
diagnosis of bilateral hearing loss, but do not include 
aud
iom
etr
ic 
fin
din
gs
sufficient to determine whether the loss constitutes hearing 
los
s 
by 
VA 
sta
nda
rds
.
Such records also do not include an opinion addressing 
whe
the
r 
any 
suc
h 
los
s
and/or tinnitus that is present is due to the in-service 
noi
se 
exp
osu
re.  

The veteran also asserts that he injured his left foot by 
jumping off a hovering helicopter in a landing zone.  The 
veteran is competent to describe pain in his foot after 
falling, and, in light of his combat exposure, his 
credibility is presumed absent clear and convincing evidence 
to the contrary.  He has also reported a continuity of 
symptoms since service, and recurring symptoms at this time.  
Thus, the Board finds a VA examination is warranted to 
clarify the nature and etiology of his complaints.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Holding that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

In addition, in January 2008, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

While this case is in remand status, the veteran should be 
provided updated notice in compliance with the Court's 
holding in Vazquez, and his claim for a higher rating for a 
scar of the right foot should be subsequently readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his claim for an increased evaluation, 
which complies with recent case 
precedent, discussed above.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for bilateral 
hearing loss and tinnitus.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran 
has bilateral hearing loss by 
VA standards and/or tinnitus;

b) opine whether any diagnosed 
hearing loss or tinnitus is at 
least as likely as not related 
to the veteran's active 
service, including his alleged 
noise exposure while serving as 
a light weapons infantryman; 
and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a left foot 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) opine whether any diagnosed 
left foot disorder is at least 
as likely as not related to the 
veteran's active service, 
including the alleged jump from 
a helicopter; and

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

4.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  Subject 
to current appellate procedure, return 
this case to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

